       Case: 4:20-cv-00209-GHD-DAS Doc #: 3 Filed: 12/07/20 1 of 1 PageID #: 32



                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                GREENVILLE DIVISION

TYRICE JEFFERSON                                                                  PLAINTIFF

V.                                                                NO. 4:20-CV-209-DMB-DAS

CITY OF GREENVILLE, et al.                                                    DEFENDANTS


                                       ORDER OF RECUSAL

       The undersigned district judge recuses herself from this case. The Clerk of the Court is

directed to reassign this case to another district court judge.

       SO ORDERED, this 7th day of December, 2020.

                                                        /s/Debra M. Brown
                                                        UNITED STATES DISTRICT JUDGE
